
	

115 S2798 IS: Defense Officer Personnel Pay Reform Act of 2018
U.S. Senate
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2798
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2018
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a proposal for a pay table for commissioned officers  of the Armed Forces using steps in
			 grade
			 based on time
			 in grade rather than time in service.
	
	
 1.Short titleThis Act may be cited as the Defense Officer Personnel Pay Reform Act of 2018. 2.Department of Defense proposal for pay table for commissioned officers of the Armed Forces using steps in grade based on time in grade rather than time in service (a)Proposal requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a proposal for a pay table for commissioned officers of the Armed Forces that uses steps in grade for each pay grade based on time of service within such pay grade rather than on time of service in the Armed Forces as a whole.
 (b)Comptroller General assessmentNot later than March 1, 2019, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth an assessment by the Comptroller General of the proposed pay table required pursuant to subsection (a), including an assessment of the effects of using the proposed pay table, rather than the current pay table for commissioned officers of the Armed Forces, on recruitment and retention of commissioned officers of the Armed Forces as a whole and on recruitment and retention of commissioned officers of the Armed Forces with particular sets of skills (including cyber and other technical skills).
 (c)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 